Dore, J.
(dissenting). The credible testimony is that the plaintiff’s president spoke to defendant’s representative before placing the order and was told that the wire was still available and the price originally quoted was still standard. Belying on that, plaintiff entered into commitments in China which it could .not disaffirm. Defendant’s offer remained alive until acceptance within a reasonable time; the parties had done business before; the acceptance related to the offer.
*518The outstanding fact, which defendant admits, is that defendant had made a serious -mistake in computing the price, quoted in its written offer. This, and not any claimed variance, was the real reason for defendant’s failure to fill the order. The weight of the credible testimony and contemporaneous documents show that the alleged new terms now relied on to defeat plaintiff’s claim were not relied on by defendant at the time as affecting the validity of the contract. On the contrary, defendant started to fill the order without objection as to any of its terms and only halted when it discovered its own prior mistake on the price. Even then it did not repudiate the acceptance because of any alleged variance; on the contrary it offered to fill the order but at a price two and one-half times the original price quoted.
Defendant raises the issue of the equities between the parties in claiming a so-called “ catch bargain ” by plaintiff. But the record shows that plaintiff suffered a substantial loss; that when defendant’s error was discovered, plaintiff offered to forego any profit whatever but defendant refused to adhere to its quoted price; and that plaintiff resold the wire for only $3 per 100 lbs. over defendant’s price, whereas defendant offered to fill the order but only at a price of $103 per 100 lbs., more than $20 higher than that which plaintiff actually procured from another company on the market at the time.
The trial court found in plaintiff’s favor; the Appellate Term has unanimously affirmed; the credible testimony supports the conclusion of the trier of the facts and should not be disturbed.
Accordingly we dissent and vote to affirm.
Martin, P. J., and Townley, J., concur with TJntermyer, J.; Dore, J., dissents in opinion in which G-lennon, J., concurs.
Determination of the Appellate Term and the judgment of the Municipal Court reversed and the complaint dismissed/ with costs to the defendant-appellant in all courts. Settle order on notice. [Seejposi, p. 954.]